 

    

Case 1:19-cr-00292-LAK Document 43 Filed 10/24] D
| DOCUMENT

| ELECTRONICALLY FILED |]

. DOC #:
UNITED STATES DISTRICT COURT ~ DATE FILED: /Q/2/ oa
SOUTHERN DISTRICT OF NEW YORK : _ :

UNITED STATES OF AMERICA
: PRELIMINARY ORDER OF
-V.- FORFEITURE/
: MONEY JUDGMENT

ANGEL FIGUEROA,
19 Cr. 292 (LAK)
Defendant.

WHEREAS, on or about April 23, 2019, ANGEL FIGUEROA (the "Defendant”) was
charged in a three-count Indictment, 19 Cr. 292 (LAK) (the "Indictment”}, with Hobbs Act Robbery,
in violation of Title 18, United States Code, Sections 1951 and 2 (Counts One through Three);

WHEREAS, the Indictment included forfeiture allegations as to Counts One through
Three, seeking forfeiture to the United States, pursuant to Title 18, United States Code, Sections
98i{aj(i(C) and Title 28, United States Code, Section 2461(c), of any and all property, real and
personal, that constitutes or is derived from, proceeds traceable to the commission of the offenses
charged in Counts One through Three of the Indictment, including but not limited to a sum of money
in United States currency representing the amount of proceeds traceable to the commission of the
offenses charged in Counts One through Three of the Indictment;

WHEREAS, on or about September 23, 2019 the Defendant pled guilty to Counts One
through Three of the Indictment;

WHEREAS, the Government asserts that $500.00 in United States currency represents
the amount of proceeds traceable to the offenses charged in Counts One through Three of the
Indictment that the Defendant personally obtained;

WHEREAS, the Government seeks a money judgment in the amount of $500.00 in

United States currency pursuant to Title 18, United States Code, Sections 98 1(a)(1)(C) and Title 28,

 

 

 

 
Case 1:19-cr-00292-LAK Document 43 Filed 10/21/20 Page 2 of 3

United States Code, Section 2461(c), representing the amount of proceeds traceable to the offenses
charged in Counts One through Three of the Indictment that the Defendant personally obtained; and

WHEREAS, the Court finds that, as a result of acts and/or omissions of the Defendant,
the proceeds traceable to the offenses charged in Counts One through Three of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

NOW, THEREFORE, IT 1S ORDERED, ADJUDGED AND DECREED THAT:

1. As a result of the offenses charged in Counts One through Three of the
Indictment for which the Defendant pled pursuant to a Pimentel, a money judgment in the amount of
$500.00 in United States currency (the “Money Judgment”), representing the amount of proceeds
traceable to the offenses charged in Counts One through Three of the Indictment that the Defendant
personally obtained, shali be entered against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, ANGEL FIGUEROA,
and shall be deemed part of the sentence of the Defendant, and shall be included in the judgment of
conviction therewith,

3. Ail payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the “United States Marshals Service” and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn: Money
Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York, New
York 10007 and shall indicate the Defendant’s name and case number.

4. The United States Marshals Service or its designee is authorized to deposit the
payments on the Money Judginent in the Asset Forfeiture Fund, and the United States shall have clear

title to such forfeited property.

 

 
Case 1:19-cr-00292-LAK Document 43 Filed 10/21/20 Page 3 of 3

5, Pursuant to Title 21, United States Code, Section 853(p), the United States is
authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount of the
Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, upon
entry of this Preliminary Order of Forfeiture/Money Judgment, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or dispose of forfeitable property,
including depositions, interrogatories, requests for production of documents and the issuance of
subpoenas.

7. This Court shall retain jurisdiction to enforce this Preliminary Order of
Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Preliminary
Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander J. Wilson, Co-
Chief, Money Laundering and Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One Saint Andrews Plaza, New York, New York 10007.

Dated: Nevg¥ onk, New York
, 2020

keh L/ Oct 4 ZO 2 soorvyRen:
HONGRABLE LEWIS £

KA fy
UNITED STATES DISTRIET IPD

  

   

 

       
